Citation Nr: 1725910	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-20 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable rating in excess of 10 percent prior to August 8, 2011, for a service-connected scar on the right axilla.

2.  Entitlement to an initial compensable rating in excess of 30 percent prior to August 12, 2011, for service-connected tension headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from October 1990 to October 2010.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for tension headaches and service connection for scars, to include on the right axilla, and assigned both a 0 percent rating effective November 1, 2010.  The appeal was subsequently transferred to San Diego, California, which has jurisdiction.

In September 2015, the Board remanded the claim for additional development.  Thereafter, a January 2016 rating decision granted service connection for a deep nonlinear scar on the right axilla and assigned a 0 percent rating effective December 24, 2015; granted service connection for a scar on the right axilla and assigned a 10 percent rating effective December 24, 2015; and granted an increased 10 percent rating for tension headaches effective December 22, 2015.

Subsequently, an April 2016 rating decision determined that clear and unmistakable error was made and granted an earlier effective date of August 8, 2011 for the 10 percent rating assigned to the service-connected scar on the right axilla; granted an earlier effective date of August 12, 2011 for a 30 percent rating for tension headaches effective August 12, 2011; granted service connection for a superficial and linear scar on the right axilla and assigned a 0 percent rating effective November 1, 2010; and granted service connection for a superficial and nonlinear scar on the right axilla and assigned a 0 percent rating effective April 9, 2013. 


FINDING OF FACT

The Veteran has notified the Board that she wished to withdraw all remaining claims on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for entitlement to increased ratings for tension headaches and scar on the right axilla have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, in February 2016 and June 2017, the Veteran and her representative have clearly indicated a desire to withdraw this appeal.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.


ORDER

The appeal of the claim of entitlement to an initial compensable rating for a service-connected scar on the right axilla is dismissed.

The appeal of the claim of entitlement to an initial compensable rating for tension headaches is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


